Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This is a response to the amendment filed on 09/29/22.  The applicant argument regarding Simmons Mark is not persuasive; therefore, all the rejections based on Simmons Mark is retained and repeated for the following reasons.

Summary of claims

Claims 1-20 are pending.

Claims 1-20 are rejected.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simmons Mark (US Pub. 2013/0198699).

As to claims 1, 8 and 15 the prior art teach a method comprising: by a computing system: 

accessing a circuit design (see fig 3); 

partitioning the circuit design into multiple circuit sections (see fig 3 element 340 paragraph 0040-0045; especially Simmons Mark teaches partitioning the circuit design into multiple circuit sections as fig 3 element 340 paragraph 0041 and 0045); 

determining, from among the multiple circuit sections, an identical section set based on a duplicate criterion, wherein circuit sections of the identical section set satisfy the duplicate criterion with respect to one another (see fig 1-3 paragraph 0022-0027 and 0042-0047 and background; especially Simmons Mark teaches determining, from among the multiple circuit sections, an identical section set based on a duplicate criterion, wherein circuit sections of the identical section set satisfy the duplicate criterion with respect to one another as fig 1-3 paragraph 0023-0026 and 0042-0046); 

performing an optical proximity correction (OPC) processing operation on a selected circuit section of the identical section set (see fig 3-4 element 360, and element 440 paragraph 0043-0048; especially Simmons Mark teaches performing an optical proximity correction (OPC) processing operation on a selected circuit section of the identical section set as fig 3-4 element 360, and element 440 paragraph 0044-0047); 

and applying an OPC result of the performed OPC processing operation for other circuit sections of the identical section set instead of performing the OPC processing operation on the other circuit sections of the identical section set (see fig 3 element 380 and 450 paragraph 0045-0050 and summary; especially Simmons Mark teaches applying an OPC result of the performed OPC processing operation for other circuit sections of the identical section set instead of performing the OPC processing operation on the other circuit sections of the identical section set as fig 3 element 380 and 450 paragraph 0046-0049 and summary).

As to claims 2 and 9 the prior art teach wherein determining the identical section set comprises, for a given circuit section, computing a section hash value as a function of polygons included in the given circuit section (see fig 1-3 paragraph 0021-0028 and background); 

and wherein the duplicate criterion is satisfied for circuit sections that have a same section hash value (see fig 1-3 paragraph 0025-0030).

As to claims 3, 10 and 16, the prior art teach wherein determining the identical section set comprises, for the given circuit section, computing the section hash value as a function of polygons included in an expanded circuit section with dimensions extended beyond dimensions of the given circuit section (see fig 1-3 paragraph 0005-0009).

As to claims 4, 11 and 17 the prior art teaches wherein computing the section hash value comprises hashing distance values of polygon vertices from a fixed point in the given circuit section or the expanded circuit section (see fig 1-3 paragraph 0006-0010 and summary).

As to claims 5, 12 and 18 the prior art teaches wherein none of the circuit sections of the identical section set are adjacent to one another in the circuit design see fig 3 paragraph 0040-0042).

As to claims 6, 13 and 19 the prior art teaches comprising partitioning the circuit design in multiple circuit sections with predetermined dimensions, wherein the predetermined dimensions are specified independent of unit cell dimensions for any unit cells in the circuit design see fig 3 element 340  paragraph 0022-0024 and 0041-0044 and background).

As to claims 7, 14 and 20 the prior art teach wherein the selected circuit section includes portions of multiple unit cells in the circuit design (see fig 1-3 paragraph 0004-0007).

Remarks

Applicant’s response and remarks filed on 09/29/22 have been carefully reviewed. Applicant’s arguments have been fully considered but they are not persuasive. Key argument and their response related to the claims are listed as below:

Applicant contends that Simmons Mark do not describe “partitioning the circuit design into multiple circuit sections” probes as claimed, Examiner respectfully disagrees.   The prior art Simmons Mark (US Pub. 2013/0198699) does teach partitioning the circuit design into multiple circuit sections (see fig 3 element 340 paragraph 0040-0045; especially Simmons Mark teaches partitioning the circuit design into multiple circuit sections as fig 3 element 340 paragraph 0041 and 0045).

Applicant contends that Simmons Mark do not describe “determining, from among the multiple circuit sections, an identical section set based on a duplicate criterion, wherein circuit sections of the identical section set satisfy the duplicate criterion with respect to one another” probes as claimed, Examiner respectfully disagrees.   The prior art Simmons Mark (US Pub. 2013/0198699) do teach determining, from among the multiple circuit sections, an identical section set based on a duplicate criterion, wherein circuit sections of the identical section set satisfy the duplicate criterion with respect to one another (see fig 1-3 paragraph 0022-0027 and 0042-0047 and background; especially Simmons Mark teaches determining, from among the multiple circuit sections, an identical section set based on a duplicate criterion, wherein circuit sections of the identical section set satisfy the duplicate criterion with respect to one another as fig 1-3 paragraph 0023-0026 and 0042-0046).
 
Applicant contends that Simmons Mark do not describe “performing an optical proximity correction (OPC) processing operation on a selected circuit section of the identical section set” probes as claimed, Examiner respectfully disagrees.   The prior art Simmons Mark (US Pub. 2013/0198699) does teach performing an optical proximity correction (OPC) processing operation on a selected circuit section of the identical section set (see fig 3-4 element 360, and element 440 paragraph 0043-0048; especially Simmons Mark teaches performing an optical proximity correction (OPC) processing operation on a selected circuit section of the identical section set as fig 3-4 element 360, and element 440 paragraph 0044-0047).

Applicant contends that Simmons Mark do not describe “applying an OPC result of the performed OPC processing operation for other circuit sections of the identical section set instead of performing the OPC processing operation on the other circuit sections of the identical section set” probes as claimed, Examiner respectfully disagrees.   The prior art Simmons Mark (US Pub. 2013/0198699) does teach applying an OPC result of the performed OPC processing operation for other circuit sections of the identical section set instead of performing the OPC processing operation on the other circuit sections of the identical section set (see fig 3 element 380 and 450 paragraph 0045-0050 and summary; especially Simmons Mark teaches applying an OPC result of the performed OPC processing operation for other circuit sections of the identical section set instead of performing the OPC processing operation on the other circuit sections of the identical section set as fig 3 element 380 and 450 paragraph 0046-0049 and summary).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571-272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BINH C TAT/Primary Examiner, Art Unit 2851